Detailed Action
The following is a non-final rejection made in response to an election received on October 6th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-8, with traverse in the reply filed on October 6th 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 1 is objected to because of the term “the batter” in line 7 of the claim appears to be an inadvertent typographical error. The term should be amended to correctly read as -the battery-.  Appropriate correction is required..
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2004/0047586 (hereinafter referred to as “SCHICK”).
Regarding claim 1, Schick teaches a sight apparatus comprising: a housing (see Fig. 1); an electro-optical sight unit supported by the housing (via reflex sighting device; see abstract and para. [0001]) and comprising an electro-optical sight and a control circuit (via control system; see abstract), wherein the control circuit provides power and control signals to the electro-optical sight (see para. [0011]; the control system includes a memory structure which is relied upon in part to affect how much battery voltage is applied to the LED unit), a control switch in electrical communication with the control circuit (buttons S1 and S3 are considered to be “control switch” mechanisms since they are capable of controlling the light intensity emitted from an LED); a battery compartment for supporting at least one battery (see battery housing section 132), wherein the battery compartment is in mechanical communication with the housing (see Fig. 1); a power supply circuit in electrical communication between the battery compartment and the control circuit to supply power from a battery in the battery compartment to the control circuit (the battery supplies power to the control circuit, which in turn regulates the incoming voltage to affect the light intensity of the LED); a power switch (via button S3) in the power supply circuit, wherein when the power switch is closed it allows power to be supplied from the battery to the control circuit, and wherein when the power switch is open it disallows power to be drained from the battery (see para. [0078]).
Regarding claims 2 and 4, Schick teaches that the battery compartment (132) is part of the housing and that the power switch is attached to the battery compartment (see Fig. 1; power switch S3 is electrically connected to the battery compartment at a terminal end).
Regarding claims 5 and 7, Schick teaches that the power switch comprises a mechanical switch incorporated into a cap of the battery compartment (in discussing the removable cap 138 of the battery housing, Schick states that an on-off switch may be incorporated; see para. [0073]).
Regarding claim 6, Schick teaches that the power switch is a switch selected from momentary, non-moment, twist, twist and lock, double click, and button (see button S3).
Regarding claim 8, Schick teaches that the housing is configured to be mountable to a firearm (see para. [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0047586 (hereinafter referred to as “SCHICK”).
Regarding claim 3, Schick teaches a sight apparatus having a housing and a battery compartment, but does not explicitly teach that the compartment is attachable/detachable from the housing.
MPEP 2144.04, sect. V, sub sect. C cites ‘Making Separable’ as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”1. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of Schick to be within the scope of what is obvious to a person of ordinary skill in the art.
Conclusion

While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
		
	
	



    
        
            
        
            
        
            
        
            
    

    
        1 In support of this assertion, the MPEP cites In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").